Citation Nr: 0914134	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to 
October 1979 and from October 1980 to October 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying the Veteran's petition to reopen her 
previously denied, unappealed claim for service connection 
for PTSD on the basis of new and material evidence.

In a June 2006 decision, the Board found that new and 
material evidence had been submitted to reopen the Veteran's 
claim, but that further development was needed prior to 
deciding the claim for service connection for PTSD on its 
underlying merits.  So the Board remanded the claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
further development and consideration. 

Having completed that additional development, the RO issued a 
supplemental statement of the case (SSOC) in February 2009 
denying the Veteran's claim for service connection for PTSD.  


FINDING OF FACT

The Veteran has PTSD which is associated with her military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008) (VCAA), and that as a result of 
the Board's decision to grant the benefits sought, any 
failure to notify and/or develop the claim cannot be 
considered prejudicial to the Veteran.

The Veteran maintains several stressors, one of which was an 
alleged sexual assault that occurred during service in 
December 1982.  The Veteran has more specifically claimed 
that she was raped, however, the Board notes that the 
contemporaneous investigations records have now been obtained 
and associated with the record, and that they reflect that 
investigators ultimately concluded that the sexual act was 
consensual, and the Veteran and her assailant were both 
disciplined for adultery, as they were both married at the 
time of the incident.  On the other hand, the Board also 
notes that during the course of the investigation, when the 
Veteran conveyed to investigators that she had voluntarily 
gone to the assailant's barracks prior to the alleged rape, 
the investigation was apparently summarily closed, and it was 
concluded that the sexual act was consensual.  The Board also 
finds it significant that while these investigation records 
do not support the conclusion that the Veteran was the victim 
of a rape during service, they do verify the incident itself, 
and the accuracy of much of the Veteran's assertions 
regarding the circumstances surrounding the incident and the 
obvious emotional trauma connected with the event, regardless 
of the ultimate conclusion of the investigators with respect 
to the charges in the case. 

The record further reveals that the November 2008 VA 
psychologist determined that she was unable to make a current 
diagnosis of PTSD based on the lack of a verifiable stressor.  
The record, however, also contains a December 2003 private 
psychologist's opinion that provides a diagnosis of PTSD on 
the basis of the alleged rape in service.  The Board further 
notes that this examiner had been treating the Veteran for 
PTSD and depression since August 2002.  It is further noted 
that the examiner addressed many, if not all, of the signs of 
PTSD required for a diagnosis of PTSD pursuant to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
as mentioned, a diagnosis of PTSD need only be in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  

The United States Court of Appeals for Veterans Claims 
(Court) has also taken judicial notice of the mental health 
profession's adoption of the DSM-IV and its more liberalizing 
standards to establish a diagnosis of post-traumatic stress 
disorder.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).  

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  

If on the other hand there is no combat experience, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is unrelated to that combat, then 
there must be independent evidence corroborating the 
Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  
The testimony of the Veteran, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his or her experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the Board is required to grant service connection 
for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his or her active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, 
a stressor need not be corroborated in every detail.  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost 
v. Principi, 16 Vet. App. 124 (2002).

It equally deserves mentioning that, in cases specifically 
involving claimed personal assault, the existence of a 
stressor in service does not have to be proven by the 
"preponderance of the evidence" because this would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 
11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).  Furthermore, it was 
clarified in YR and Patton that the general rule discussed in 
Moreau, that after-the-fact medical nexus evidence cannot 
establish the occurrence of the claimed in-service stressor, 
does not apply to claims for PTSD based on sexual assault.

With all of this in mind, the first and indeed perhaps most 
fundamental requirement for any service-connection claim is 
there must be competent evidence of the existence of the 
currently claimed disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it).  

The Board notes that the record contains diagnoses of PTSD.  
For example, the record contains a February 2004 mental 
health assessment by a VA examiner diagnosing the Veteran 
with PTSD.  Indeed, the evidence of record contains several 
reports from examiners diagnosing and discussing the 
Veteran's PTSD, including the opinion of the private 
psychologist in December 2003.  And, the Board also notes 
that in Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
noted that diagnoses of PTSD are presumably in accordance 
with DSM-IV, both in terms of the adequacy and sufficiency of 
the stressors claimed.  Thus, to the extent this medical 
evidence indicates a current finding of PTSD, the Board finds 
that the initial requirement for a grant of service 
connection for PTSD has been met.  

However, for service connection to be granted, it must also 
be demonstrated that the Veteran's PTSD is the result of a 
stressor in service.  With respect to PTSD, the Court has 
indicated this is a two-part process.  VA must first 
determine if the evidence supports the existence of an 
alleged stressful event.  This is a factual determination, 
and hence is within the purview of the adjudicative process.  
As was already noted above, the Board has found that the 
Veteran experienced a stressful incident during service.  In 
fact, while the Board again clearly recognizes that 
investigations records determined that there was insufficient 
evidence to charge and/or prosecute the Veteran's assailant 
for rape, the fact remains that these records confirm many of 
the facts the Veteran has reported about the incident, and 
that from the Veteran's perspective, she had been the victim 
of a sexual assault.  See Cohen, infra.  

Having factually determined the existence of the alleged 
stressful event, a second determination must be made as to 
whether the stressor is of sufficient gravity to support a 
finding of PTSD.  This latter determination is medical in 
nature, and hence outside the expertise of the RO and the 
Board.  West v. Brown, 7 Vet. App. 70 (1994).  In this 
regard, as was noted previously, the December 2003 private 
psychologist provided a diagnosis of PTSD based on the 
Veteran's alleged in-service rape.  Thus, the Veteran's PTSD 
has also been linked by competent medical evidence to her 
asserted stressor.  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

Accordingly, given the investigation records that confirm the 
overall incident, and a diagnosis of PTSD due to the 
Veteran's personal assault as seen from her perspective, the 
Board concludes that the evidentiary record supports a grant 
of entitlement to service connection for PTSD.  


ORDER

Service connection for PTSD is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


